DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

NOTE: This matter has been transferred to a new examiner.
Response to Arguments
	Applicant argues that Sorrentino only provided “hypothetical” teachings meaning that data and only assertions were provided.
	The examiner interprets this argument as an argument that the cited prior art is not enabled.  The examiner disagrees.  The prior art is not required to provide data or conduct scientific research.  The teachings of Sorrentino are enabled because they provide a POSA the ability to make and use the invention through nothing more than routine experimentation.  In particular, Sorrentino explains, 

    PNG
    media_image1.png
    420
    1171
    media_image1.png
    Greyscale
More importantly, Sorrentino explicitly teaches administration of naproxen to treat flu symptoms and provides significant improved symptomatic relief when administered early on. See p3, lines 12-17.  Thus, the notion that Sorrentino is not enabled for administration to treat URIs and flu symptoms is not persuasive.

	Applicant then cites BANCOS et al. (NPL that is not of record) in an effort to show that a POSA would not use an NSAID because of potential side effects.
	The examiner notes that Applicant appears to be asserting that BANCOS is a teaching away or erases the clear teachings of the cited prior art.  The examiner is unaware of any law or section of the MPEP that indicates an uncited reference can somehow erase the clear teachings of another reference.  BANCOS is not the only POSA.  
	A prima facie showing is established for the record because naproxen is taught to be administered by the claimed routes of administration at a dosage that falls within a range that it would have a claimed effect.  Examples 1-3 of Sorrentino provide administration of 200 mg orally, e.g.  Further, Naproxen is taught to treat upper respiratory infections, as well as flu symptoms.  Naproxen is also taught to be administered with a carrier/excipient.  Further, Julkunen teaches that a common symptom of influenza A is an upper respiratory infection.
	As such, a proper prima facie showing is established for the record.  Unexpected results have not been shown or alleged.  

Status of the Claims
	Claims 1, 2, 6, 7, and 12 are pending and examined.

(Maintained)- Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject 

Claims 1, 2, 6, 7 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sorrentino et al (WO1992/04022) and Julkunen et al. (Vaccine 19 (2001) S32–S37).
Sorrentino teaches a method for the treatment of cough, cold, cold-like and/or flu symptoms through administration of an effective amount of naproxen (see page 3). Sorrento teaches the symptoms treated by naproxen are coryza, nasal congestion, upper respiratory infections, allergic rhinitis, otitis, sinitis, (see page 3, lines 20-27).
Sorrentino does not explicitly teach (1) the composition consisting of naproxen and a pharmaceutically acceptable salt and (1) type A influenza.
Julkunen et al teaches children with influenza A often suffer from otitis media and upper respiratory infections (see page s32, 1st column).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to administer naproxen to a person suffering from type A influenza because naproxen treats otitis and upper respiratory infections and type A flu patients have otitis and upper respiratory infections. It would be obvious to one of ordinary skill in to administer naproxen to the patient with influenza A in order to treat the otitis and upper respiratory infections. Since naproxen is the active ingredient one of ordinary skill in the art would also make a composition consisting of naproxen and a pharmaceutically acceptable support.  Therefore, the invention as a whole would be obvious to the person of ordinary skill in the art.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding the therapeutically effective amount, the instant specification define the amount of Naproxen to be 0.1-2000 mg per day (see [0221-0222]). Sorrentino et al teaches a therapeutically effective amount of Naproxen to treat influenza is 150-400 mg (see page 10). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding the limitation of “by inhibiting type-A influenza virus replication”, Applicant is reminded a whereby “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” See Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373 (Fed. Cir. 2003). The only structural limitation is the administration of the Naproxen. The functional limitation is occurring naturally after the administration and due to the administration. Therefore, the claimed functional limitation is not being given patentable weight. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) . See MPEP 2112
Regarding claim 7, Sorrentino et al teaches naproxen is administered orally (see page 10). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628